Citation Nr: 0933737	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to increased evaluation for postoperative 
impairment of the left humerust the scapuhumeral joint, 
currently evaluated at 20 percent. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied the Veteran's claim 
for an increased evaluation for postoperative impairment of 
the left humerus at the scapuhumeral joint, currently 
evaluated at 20 percent.  The veteran filed a timely Notice 
of Disagreement (NOD) in July 2007 and, subsequently, in 
August 2007, the RO provided a Statement of the Case (SOC).  
In August 2007, the veteran filed a timely substantive appeal 
to the Board.  In August 2008, the RO provided a Supplemental 
Statement of the Case (SSOC).  
 
In May 2009, the Veteran testified at a hearing before the 
Board, seated at the RO (i.e. Travel Board hearing).  A 
transcript of the hearing is of record.  At that time, the 
Veteran submitted additional evidence, in the form of a 
written list of questions to ask a doctor and a medical 
report regarding the Veteran's right elbow, with a waiver of 
his procedural right to have the evidence initially reviewed 
by the RO.  38 C.F.R. § 20.1304(c) (2008).  

The Board also notes that at the May 2009 Travel Board 
hearing, the Veteran stated that he was considering a claim 
for service connection for a right elbow disorder, secondary 
to his service-connected postoperative impairment of the left 
humerus at the scapuhumeral joint.  The Board refers this 
matter to the RO for clarification and any indicated action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.





REMAND

The Veteran essentially contends that his service-connected 
left shoulder disorder is more disabling than currently 
evaluated.  The Board finds that additional development is 
required before the issue on appeal is ripe for adjudication 
upon the merits.  38 C.F.R. § 19.9 (2008).  

Upon a May 2007 VA examination, the examiner indicated that 
he did not review the Veteran's claims file prior to writing 
his report.  During an interview, the Veteran reportedly 
stated that he experienced intermittent aching pain of slow 
onset to the left shoulder and upper arm, radiating to his 
neck and down his arm.  He reported tingling in his fingers.  
He said that the condition had worsened in the past two 
years.  He indicated that the pain would be precipitated by 
lifting his arm over his head for a prolonged period and 
lifting objects greater than twenty pounds over his head.  He 
stated that the pain would occur twice a week, last for two 
to three days, and rated about a three to seven on a scale of 
10.  He reported being right-hand dominant.  The examiner 
indicated that the disorder would have no effect on the 
Veteran's daily living or employment, and there was no 
history of flare-ups. 

Physical examination revealed a scar running vertically in 
the anterior acromion of the left shoulder, measuring 
approximately 15 cm long by 0.5 cm wide.  It was slightly 
hyperpigmented, non-keloid, and not attached to the 
underlying tissue.  The examiner noted no tenderness to 
palpation of either shoulder bilaterally, and intact bony 
prominences.  He found no other deformities, swelling, or 
redness.  Range of motion findings were: forward flexion of 0 
to 160 degrees with endpoint pain; extension of 0 to 30 
degrees with no pain reported; internal rotation of zero to 
45 degrees with endpoint pain; and external rotation of 0 to 
70 degrees with endpoint pain.  The Veteran had a positive 
Hawkins sign, a positive Neer sign, and a negative crossover 
sign.  His deep tendon reflexes were 2+ bilaterally and 
sensation was intact to sharp and dull stimulus to his left 
upper extremity.  He also had good capillary refill and 2+ 
radial pulses to his left upper extremity.  Repetitive use 
testing included the Veteran holding a 5-pound weight in 
front of him with his elbow flexed.  He was able to military 
press this weight over his head.  There was no fatigue, lack 
of endurance, or weakness with this motion.  He reported 
increasing pain on repetitions after six repetitions.  He was 
able to perform 10 repetitions.  With this movement, there 
was no crepitus palpated.  X-ray reports of the left shoulder 
showed a staple in the proximus humerus; a small exostosis in 
this region; and no definite evidence of acute bony injury.  
The examiner's diagnosis was status post left humerus joint 
repair for subluxation.

At a May 2009 Board hearing, the Veteran testified that he 
originally was left hand dominant, but used his right hand 
more after the in-service injury to his left shoulder.  
(Hearing Transcript, pages 6-7).  He indicated that he 
currently could not raise his left arm above 45 degrees 
without moving the shoulder.  (Hearing Transcript, page 8).  
He also stated that he could not lift a dumbbell weighing 
more than 15 pounds with one hand.  (Hearing Transcript, 
pages 9-10).  The Veteran reported that his pain and 
limitation of motion had worsened, causing him to use more 
medication in the past year than he had previously.  (Hearing 
Transcript, page 14).  The Veteran further testified that the 
May 2007 examiner did not perform any range of motion 
testing.  (Hearing Transcript, page 14).  He added that the 
examiner did not have him perform any tests with weights.  
(Hearing Transcript, page 16).  

Notwithstanding the Veteran's testimony at the May 2009 Board 
hearing, the report of the most recent VA examination 
includes range of motion findings.  However, he expressed 
dissatisfaction with the May 2007 evaluation at that time, 
along with the assertion that his left shoulder disability 
has increased in severity since that time, to include 
significantly greater limitation of motion.  Under these 
circumstances, the Board finds that there is a duty to 
schedule another VA examination to determine the current 
severity of the Veteran's left shoulder disorder, to include 
a consideration of the factors enumerated in DeLuca v. Brown, 
8 Vet. App. 202 (1995), to include pain, weakness on 
movement, excess fatigability, incoordination and flare- ups 
of such symptoms.  See 38 C.F.R. §§ 4.40, 4.45 (2008).  See 
also 38 C.F.R. § 3.327 (2008).  It is pertinent to note that 
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  See VAOPGCPREC 11-95; see also, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 3.327 (2008).
The AMC/RO must also secure any relevant VA or non-VA 
treatment records that may be available.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(1)(2) (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159; Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

2.  The AMC/RO should request the Veteran 
to identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
evaluation or treatment for his left 
shoulder disorder since the May 2007 VA 
examination.  After securing the necessary 
releases, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran.

3.  The Veteran must be afforded a VA 
medical examination to determine the 
current severity of his post-operative 
impairment of the left humerus at the 
scapulohumeral joint, to be performed by 
an examiner other than that the clinician 
who performed the May 2007 examination.  
The claims file should be sent to the VA 
examiner for his or her review.  This 
evaluation must include range of motion 
studies for the left shoulder and the 
examiner must indicate whether it is at 
least as likely as not (50 percent or 
greater degree of probability) that there 
is any additional functional loss (i.e. 
additional loss of motion) of the left 
arm/shoulder due to pain or flare-ups of 
pain supported by adequate objective 
findings, or additional loss of left arm 
motion due to weakness on movement, excess 
fatigability, incoordination, or any other 
relevant symptom or sign attributable to 
the Veteran's service-connected post-
operative impairment of the left humerus 
at the scapulohumeral joint.  Any 
additional limitation of motion should be 
expressed in degrees. 

The examiner must also note whether there 
has been a history of dislocations of the 
left shoulder (scapulohumeral joint or 
clavicle and scapula) and if so the 
approximate duration, intensity, and 
frequency of such episodes must be 
documented.  Any bony deformity, nonunion, 
or malunion of these bones should be 
specifically noted, along with any other 
pertinent clinical or X-ray findings 
obtained upon these examinations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


